DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 6, 2021 has been entered.
 	Claims 14-17, 20-21, 24-26, 29-33, and 35 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on April 6, 2021 have been fully considered.
	Rejection of claims 14-17, 20-21, 24-26, 29-33, and 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohthmann in view of Takahashi and further in view of Kim
	Applicant argues that the rejection should be withdrawn because the cited references fail to teach or suggest the use of a hybridization probe having an abasic site that meets the structural requirements set forth in amended claim 14 (Remarks, page 6).
	This argument was not persuasive because, as discussed in the modified rejection set forth below, Kim teaches that PEG chain having six or three glycol units can be used to generate an abasic site (see page 8, where Spacer Phosphoramidite 18 and Spacer Phosphoramidite 9 are 
	Interview Request
	Applicant’s invitation on page 6 of the Remarks for the examiner to arrange an interview if the claims are not allowable is acknowledged. As noted in MPEP 713, “Where a complete reply to a first action includes a request for an interview….the examiner, as soon as he or she has considered the effect of the reply, should grant such a request if it appears that the interview or consultation would result in expediting the case to a final action.” In this case, since the cited references still suggest hybridization probes that meet the structural requirements of amended claim 14, it is not clear that an interview would expedite the case to a final disposition. If Applicant wishes to schedule an interview after reviewing the modified rejection set forth below, contacting the examiner by telephone to arrange a mutually convenient time is suggested. Alternatively, Applicant may use the Automated Interview Request (AIR) form, which is available at www.uspto.gov/interviewpractice, to request an interview.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 24 depends from claim 14 and recites “wherein X is an alkyl chain having three (3) carbon atoms.” In view of the amendments to claim 14, this recitation is no longer further limiting. More specifically, in view of the amendments to claim 14, claim 24 now encompasses hybridization probes in which X does not include all of the elements of claim 14. This causes the claim to no longer comply with pre-AIA  35 U.S.C. 112, fourth paragraph.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

7.	Claims 14-17, 20-21, 24-26, 29-33, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohthmann et al. (WO 2009/135832 A1; cited previously) in view of Takahashi (WO 2010/067874 A1; cited previously) and further in view of Kim et al. (WO 2009/045067 A2; cited previously).
Regarding claims 14 and 29, Rohthmann teaches a method for detecting a plurality of different target nucleic acids that comprises: (i) amplifying the target nucleic acids; (ii) hybridizing a labeled probe to each different target nucleic acid, wherein at least two or at least three of the probes have the same detectable label, all of the probes are specific to a particular target nucleic acid, and all of the probes with the same label have a melting temperature that differs by more than 2°C from the other probes with the same label; and (iii) measuring the melting temperature of the probes, thereby detecting the target nucleic acids in the sample (see, for example, page 3 lines 3-16; see also page 4, lines 13-31). Rohthmann additionally teaches that the amplification may be RCA, PCR, or real-time PCR (page 8, lines 9-19). These reactions use a DNA polymerase. Also, since the methods of Rohthmann use a plurality of probes in a single amplification reaction, the amplification reactions are multiplex amplification reactions.
Further regarding claims 15-17, Rohthmann teaches that probes with the same label may differ in melting temperature by at least 2°C, by at least 5°C, by between about 5° and 10°C, between about 5°C and 7°C, or between about 5° and 6°C (page 6, lines 16-20). These ranges overlap with or encompass the ranges recited in claims 15-17.

Regarding claim 21, Rohthmann teaches that the probes are labeled with a fluorescent dye (page 6, line 7).
Regarding claims 30 and 33, Rohthmann teaches measuring the melting temperature of the probes during or after PCR (page 8, lines 21-26).
Regarding claim 32, Rohthmann teaches determining the melting temperatures using melting profile analysis (page 16, lines 23-25).
Regarding claim 35, Rohthmann teaches that the DNA polymerase may be Taq DNA polymerase (see, e.g., page 11, line 26).
The probes used in the method of Rohthmann do not include an abasic site at a known polymorphic site as required by independent claim 14 and also recited in dependent claim 31.
Takahashi, though, teaches that target nucleic acids, such as viral or bacterial nucleic acids, often contain mutations that, when they are not the focus of an assay (i.e., the assay is not intended to detect the presence said mutations), require the design of multiple primers and probes, which increases the cost and development time of the assay (page 2 of the machine translation). The reference teaches that using primers or probes containing an abasic site at known polymorphic sites eliminates the need to design multiple primers and probes to account for the presence of these mutations, thereby reducing assay cost and development time (page 2 of the machine translation). 

Takahashi does not teach that the abasic site meets one of the structural options presented in claim 14, but Kim teaches that a C3 spacer, Spacer Phosphoramidite 18, Spacer Phosphoramidite 9, or the spacer used by Takahashi may be used to generate an abasic site in an oligonucleotide (page 7, line 17 - page 18, line 19). Spacer Phosphoramidite 18 and Spacer Phosphoramidite 9 contain a PEG chain of six or three glycol units, respectively, as encompassed by option (i) in amended claim 14. The C3 spacer in Kim is an alkyl chain having three carbon atoms as recited in dependent claim 24.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to practice the method of Rohthmann using any number of probes having an abasic site at a known polymorphic site. The ordinary artisan would have been motivated to do so to obtain the ability to detect target nucleic acids, for example from different species of bacteria or viruses, using a single probe for each different target without interference from mutations at known polymorphic sites as described by Takahashi and would have had a reasonable expectation of success in view of the guidance provided by the reference concerning the design of such probes. 
As well, further regarding claim 14, it also would have been prima facie obvious for the ordinary artisan practicing the method suggested by Rohthmann in view of Takahashi to determine that each abasic site-containing probe forms duplexes with the target nucleic acid that differ in melting temperature by no more than 0.5°C irrespective of the nucleotide at the polymorphic site in the target nucleic acid. The ordinary artisan would have recognized that this 
And further, it also would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use a C3 spacer, Spacer Phosphoramidite 18, or Spacer Phosphoramidite 9 as disclosed in Kim to produce the abasic site in the oligonucleotide probes suggested by Takahashi. The ordinary artisan would have recognized from the teachings of Kim that an abasic site could be introduced using any number of known moieties, including the spacer disclosed by Takahashi and spacers disclosed in Kim that are encompassed by the claims, and would have been motivated to select from among these art-recognized equivalents with a reasonable expectation of success. See also MPEP 2144.06. As well, see MPEP 2144.07, which states that it is prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Kim identify the claimed C3 spacer and also Spacer Phosphoramidite 18 and Spacer Phosphoramidite 9 as suitable for the intended purpose of introducing an abasic site in an oligonucleotide and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness.
Finally, further regarding claims 15-17, the temperature ranges disclosed on page 6 of Rohthmann for the difference in Tm between the first and second probes overlap with or prima facie case of obviousness per MPEP 2144.05 I.
Thus, the methods of claims 14-17, 20-21, 24-26, 29-33, and 35 are prima facie obvious.

Conclusion
8.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637